DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 5-6, and 8 were amended. Claim 10 was canceled. Claims 11-17 were previously withdrawn pursuant a restriction requirement. Claims 1-9 and 11-17 are pending. Claims 1-9 are examined in this office action.
The previous grounds of rejection of claim 1-9 under 35 USC 112(a) are withdrawn in view of Applicant’s amendments.
The previous grounds of rejection of claims 1-9 under 35 USC 112(b) are withdrawn in view of Applicant’s amendments. However, Applicant’s amendment necessitated the new grounds of rejection of claims 1-9 under 35 USC 112(b) presented herein.
Part of the rejection of claim 3 under 35 USC 103 was omitted in the previous rejection. This omission was corrected. Accordingly, this rejection is non-final.
The rejection under 35 USC 103 was updated responsive to Applicant’s amendment. However, Applicant’s amendment does not overcome the previously cited references in the rejection of claims 1-9 under 35 USC 103. See response to arguments.

Response to Arguments
Applicant’s arguments filed 10/05/2022 regarding the priority date have been fully considered and are persuasive. In particular, Applicant argues that the amendment clarifying that the lattice is two-dimension is supported by the provisional and PCT applications. Examiner agrees. 

	Applicant’s arguments filed 10/05/2022 regarding the rejection under 35 USC 103 have been fully considered, but are not persuasive. Applicant argues, see especially pages 11-12, that “the cited references do not teach or make obvious a method which first programs a two-dimensional lattice of interconnected devices to perform a desired combination by choosing a specific logic function and truth table for each interconnected device followed by attributing a gate energy penalty on a device by device basis when associated input and output bits of any interconnected device do not satisfy the truth table of the specific logic function chosen for that device.” Examiner respectfully disagrees, Macready teaches programming subsets of qubits to implement particular logic gates which are associated with truth tables as described by Macready at least at column 18, lines 16-32. See full rejection for further details.
	Applicant further argues, see especially pages 11-12, that the cited references do not teach or suggest “input data is inserted in on boundaries of the lattice by attributing a boundary energy penalty to the input and output bits of the interconnected devices located at the boundaries of the two-dimensional lattice when the states of the input and output bits of the interconnected devices at the boundaries do not match the inserted input data.” Examiner respectfully disagrees. As described in further detail in the rejection, Macready at least at column 10, lines 43-67, teaches clamping input and output values of the function, which corresponds to clamping the values of qubits on the boundary of the circuit. Macready does not teach performing the clamping by attributing a boundary energy penalty; however, Crosson is relied upon to teach clamping qubit values to particular desired values using boundary energy penalties. See full rejection for further details.
	The rejection under 35 USC 103 is maintained.

Claim Interpretation
	Claim 1 recites “wherein said input, output, or internal bits can be classical or quantum bits”. This appears to be a recitation of a capability of the bits. That is, the claim requires a bit which can be either classical or quantum. This would preclude, for example, a simple classical bit as a simple classical bit cannot be a quantum bit. A quantum bit is capable of implementing a classical bit however. This interpretation applies equally to claims dependent on claim 1.
	This is in contrast with the interpretation which would be given to “wherein said input, output, or internal bits are either classical or quantum bits”.

	Claim 1 recites “inserting input data on boundaries of the lattice by attributing a boundary energy penalty to the input and output bits of the interconnected devices at the boundaries of the two-dimensional lattice when states of the input and output bits of the interconnected devices at the boundaries of the two-dimensional lattice do not match the inserted input data”. The use of the word “when” makes this a contingent limitation. That is, the “attributing” is contingent on “states of the input and output bits…do not match the inserted input data”. Note that nothing in the claim requires it to be the case that states of the input and output bits do not match the inserted input data. The interpretation of contingent limitations may be found at MPEP 2111.04, section II. In particular, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met”. This interpretation applies equally to claims dependent on claim 1.
	This is in contrast with claim language directed to attributing a boundary energy penalty which performs a certain function. For example, “inserting input data on boundaries of the lattice by attributing a boundary energy penalty to the input and output bits of the interconnected devices at the boundaries of the two-dimensional lattice which penalizes which do not match the inserted input data”.
	
Claim Objections
Claims 1 and 6-9 are objected to because of the following informalities: 
Claims 1 and 6-9 variously recite “the lattice”,  “the two-dimensional lattice”, and “the two-dimensional lattice of interconnected devices”, “the two-dimensional lattice of devices”, and “the lattice of devices”. These all appear to refer to the “two-dimensional lattice of interconnected devices” introduced in the preamble. However, it would be clearer to use a single term consistently throughout the claims. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites “inserting input data on boundaries of the lattice by attributing a boundary energy penalty to the input and output bits…when states of the input and output bits of the interconnected devices at the boundaries of the two-dimensional lattice do not match the inserted input data” and “retrieving a result of the computation by reading output data encoded in the states of output bits of the interconnected devices at the boundaries of the two-dimensional lattice.” As per MPEP 2173.03, “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.” The specification teaches implementing a function f(x) as a circuit with input bits (which appear to correspond to “x”) and output bits (which appear to correspond to f(x)), see published specification at [0009]. [0010] goes on to describe constraining or not constraining the input and output bit depending on the direction of computation. The result of this is that the specification has two different kinds of “inputs” and two different kinds of “output”, which are not clearly distinguished in the claims. In particular, the boundary energy penalty is applied to “the input and output bits”, but later the result of the computation is read from the “output bits”. If the “output bits” are constrained by the boundary energy penalty, how can they possibly encode a result of the computation? For the purposes of examination, the boundary energy penalty is being interpreted as being applied to a subset of the input and output bits, and the result of the computation as being read from states of the input and output bits to which the boundary energy penalty was not applied. Dependent claims 2-9 do not resolve the issue and are rejected with the same rationale.
	Applicant is invited to request an interview to discuss this issue (or, of course, any other issue) if Applicant believes it would be helpful.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over “Macready” (US 9,026,574 B2) in view of “Crosson” (Making classical ground-state spin computing fault-tolerant).

	Regarding Claim 1, Macready teaches 
	A method for computing (Col 4, lines 51-52) using a two-dimensional lattice of interconnected devices (Fig 3A: logic gates 320; Col 11, lines 17-18, 22-28; Fig 6, Col 13, lines 38-41: two-dimensional lattice architecture of quantum processor 600), each interconnected device having input, output and internal bits (Col 11, lines 25-28; Col 13, lines 56-67: the gates may be implemented using sets of qubits in the lattice which may be input, output or intermediate qubits. Each “device” is being interpreted as corresponding to a plurality of qubits implementing a logic gate. See also Figure 3A. The gates/qubits are interconnected.) wherein said input, output, or internal bits can be classical or quantum bits (Col 9, lines 45-48: inputs and output may correspond to the value (i.e, state) of a respective qubit in a quantum processor), the method comprising the acts of: 
	implementing reversible logic gates (Col 21, lines 20-27: the logic circuits can be run in "reverse") with a plurality of interconnected devices (Fig 3A: logic gates 320 interconnected with each other) wherein the output bits of at least one interconnected device are connected to the input bits of at least one neighboring interconnected device (Col 11, lines 22-25; Fig 3A: the output bits of plurality logic gates connected to the input bits of neighboring logic gates; Col 13, lines 56-67: the gates may be implemented using sets of qubits in the lattice);
	programming the two-dimensional lattice of interconnected devices to perform a desired computation by choosing a specific logic function and truth table for each interconnected device (Col 18, lines 16-32: computational problem encoded as a QUBO problem realized by characterizing each particular logic gate with a respective objective function which is minimized when the truth table of the gate is minimized; Col 13, lines 56-67: the gates may be implemented using sets of qubits in the lattice); 
	attributing a gate energy penalty to each interconnected device when the associated input and output bits of any interconnected device do not satisfy the truth table of the specific logic function chosen for a given interconnected device (Col 9, lines 8-16: a positive energy penalty introduced when a particular combination of intermediate input(s) and intermediate output(s) of a logic gate violates the truth table of the gate. See also Col 18, lines 16-32.); 
	inserting input data on boundaries of the lattice [by clamping] input and output bits of the interconnected devices at the boundaries of the two-dimensional lattice (Figure 6, elements 601-604 and Col 13, lines 60-67: the qubits 601-604 may represent inputs. They are also on the boundary in Figure 6. The “clamped” values (see, e.g., column 10, lines 43-67) can be either inputs to the function or outputs of the function. In figure 6, qubits 613-616 are output qubits. See Col 13, lines 65-67.); 
	…lowering energy in the two-dimensional lattice to reach an energy configuration where all gate and boundary constraints are satisfied (Col 10, lines 15-19: minimize the energy of the system in order to establish a bit string that satisfies the optimization objective(s)); and
	retrieving a result of the computation by reading output data encoded in the states of output bits of the interconnected devices at the boundaries of the two-dimensional lattice. (Fig 11; Col 18, lines 33-35; Col 19, lines 9-16, 21-28: determining solution to the computational problem by evolving the quantum processor from an initial state to a final state, during which the inputs and outputs of the logic gates that not clamped are assigned values; Col 13, lines 60-67: the qubits on the boundary may represent the output of the logic circuit. Col 8, lines 44-53 indicate that the output of the circuit may be passed to another component (i.e., the result is retrieved by reading the output).).
	Macready does not appear to explicitly teach 
	inserting input data on boundaries of the lattice by attributing a boundary energy penalty to the input and output bits of the interconnected devices at boundaries of the two-dimensional lattice when states of the input and output bits of the interconnected devices at the boundaries of the two-dimensional lattice do not match the inserted input data
	However, Crosson—directed to analogous art—teaches
	inserting input data on boundaries of the lattice by attributing a boundary energy penalty to the input and output bits of the interconnected devices at boundaries of the two-dimensional lattice when states of the input and output bits of the interconnected devices at the boundaries of the two-dimensional lattice do not match the inserted input data (Abstract describes a method of performing computing which is relevant to adiabatic quantum computing. Page 2, last paragraph: “In addition to imposing energy constraints to enforce logic gates, we also impose energy constraints to fix a particular input to the circuit.” The paragraph goes on to provide the particular form of the energy functions (i.e., is 0 if the bit corresponds to the desired input and is Delta if not), which penalizes bits via the Delta term when the states do not match the desired input data. In the combination with Macready, Macready already teaches the input data being applied to bits on boundaries of the lattice. In the combination, Crosson is relied upon to teach the technique of using energy penalties to apply the input. This technique would be applied to the boundary bits taught by Macready which accept inputs to the circuit.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Macready to insert inputs via energy penalties as taught by Crosson because Macready already teaches “clamping” of the values, but does not explicitly teach any particular method of achieving the clamping. The technique taught by Crosson allows for error free computation as described in the Abstract and allows for the particular inputs of the circuit to be fixed as described by Crosson on page 2, last paragraph.

	Regarding Claim 2, the rejection of claim 1 is incorporated herein. Furthermore, Macready teaches 
	wherein the act of attributing a gate energy penalty to each device comprises the act of coupling the input, output, and internal bits of a given device with one- and two-bit interactions (Col 9, lines 13-25: logic gate with two inputs and one output with energy penalty introduced when the truth table of the logic gate is violated).

	Regarding Claim 3, the rejection of claim 2 is incorporated herein. Furthermore, Macready teaches
	wherein the couplings between the input, output, and internal bits of a given device are chosen to implement [a gate].  (Col 9, lines 13-25: logic gate with two inputs and one output with energy penalty introduced when the truth table of the particular logic gate is violated).
	Macready does not appear to explicitly teach 
	implement an individual TOFFOLI, SWAP, or  IDENTITY gate, or a combination of TOFFOLI, SWAP, and IDENTITY gates.
	However, Crosson—directed to analogous art—teaches
	implement an individual TOFFOLI, SWAP, or IDENTITY (Crosson, page 11, left hand column, last paragraph describes implementing an identity gate.) gate, or a combination of TOFFOLI, SWAP, and IDENTITY gates. 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Macready to implement an identity gate as taught by Crosson because these gates can be used to enforce equality between variables as described on page 11, left hand column, last paragraph.

	Regarding Claim 5, the rejection of claim 1 is incorporated herein. Macready does not appear to explicitly teach  
	wherein the act of attributing a boundary energy penalty comprises implementing a one-bit interaction.
	However, Crosson—directed to analogous art—teaches 
	wherein the act of attributing a boundary energy penalty comprises implementing a one-bit interaction. (Abstract describes a method of performing computing which is relevant to adiabatic quantum computing. Page 2, last paragraph: “In addition to imposing energy constraints to enforce logic gates, we also impose energy constraints to fix a particular input to the circuit.” The paragraph goes on to provide the particular form of the energy functions (i.e., is 0 if the bit corresponds to the desired input and is Delta if not), which penalizes bits via the Delta term when the states do not match the desired input data. In the combination with Macready, Macready already teaches the input data being applied to bits on boundaries of the lattice. In the combination, Crosson is relied upon to teach the technique of using energy penalties to apply the input. This technique would be applied to the boundary bits taught by Macready.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding Claim 6, the rejection of claim 1 is incorporated herein.  Furthermore, Macready teaches
	wherein the inserted input data to the two-dimensional lattice of devices is encoded entirely on the boundaries of the lattice (Col 10, lines 61-67: at least one logical output is clamed. The logical output may be an output of the complete logic circuit (e.g., one of qubits 613-616 on the boundary in Figure 6. See Col 13, lines 60-67.))

	Regarding Claim 7, the rejection of claim 1 is incorporated herein. Furthermore, Macready teaches 
	wherein the inserted input data to the lattice of devices is encoded partially on the boundaries of the lattice (Col 11, lines 44-47; Fig 3B: clamping specific logical outputs 311 and 316 on the boundaries of the lattice; clamping intermediate logical output 333 which is not on the boundaries of the lattice. See also col 10, lines 61-67.).

	Regarding Claim 8, the rejection of claim 1 is incorporated herein. Furthermore, Macready teaches 
	wherein lowering the energy in the lattice comprises using one of classical annealing and quantum annealing (Col 12, lines 60-66: quantum annealing may be implemented to find low-energy state).

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over “Macready” (US 9,026,574 B2) in view of “Crosson” (Making classical ground-state spin computing fault-tolerant), further in view of “Hamel” (WO 2009/0109041).

	Regarding Claim 4, the rejection of claim 1 is incorporated herein. Macready does not appear to explicitly teach 
	wherein an input bit of a first device and an output bit of a second are coupled by a two-bit interaction.
	However, Hamel in the field of quantum computing algorithm based on reversible logic circuits (abstract) teaches 
	wherein an input bit of a first device and an output bit of a second are coupled by a two-bit interaction (Fig 10; para. [0064]: reversible logic circuit 1000 includes three cascaded Toffoli gates 1002 10022, and 10023).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Macready and Crosson with the teaching of Hamel to recognize the advantage of implementing a programmable gate reversible logic circuit (Hamel, para. [70]).

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over “Macready” (US 9,026,574 B2) in view of “Crosson” (Making classical ground-state spin computing fault-tolerant), further in view of “Kadowaki” (Quantum annealing in the transverse Ising model). 

	Regarding Claim 9, the rejection of claim 1 is incorporated herein. Furthermore, Macready teaches
	wherein lowering the energy in the lattice to reach the energy configuration where all gate and boundary constraints are satisfied comprises performing quantum annealing (Col 12, lines 60-66: quantum annealing may be implemented to find low-energy state) by applying [a disordering Hamiltonian] to input, output, and internal bits of all devices (Col 12, line 60- Col 13, line 4: coupling a global annealing signal to all of the qubits in the quantum processor. Col 4, lines 6-18 describes annealing using a disordering Hamiltonian).
	The combination of Macready and Crosson does not appear to explicitly teach 
	by applying transverse fields
	However, Kadowaki—directed to analogous art--teaches
	by applying transverse fields (Abstract describes performing quantum annealing. Details are provided in Section II, page 5356. In particular, the transverse fields given by Γ(t) Σ σix is applied. Compare with instant published specification at [0042].)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Macready and Crosson to apply transverse fields for performing annealing as taught by Kadowaki because Macready already teaches a disordering Hamiltonian, but does not provide details, and the transverse fields term taught by Kadowaki “causes quantum tunneling between various classical states (the eigenstates of the classical part H0). By decreasing the amplitude G(t) of the transverse field from a very large value to zero, we hopefully drive the system into the optimal state, the ground state of H0” (Kadowaki, page 5356, first paragraph of section II), which is the goal of performing quantum annealing. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 4PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARKUS A. VASQUEZ/Examiner, Art Unit 2121